



Exhibit 10.16
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made effective as of April 3,
2018 (the “Effective Date”), by and between First Interstate BancSystem, Inc., a
Montana corporation (the “Company”), First Interstate Bank, a Montana bank (the
“Bank”) and Philip Gaglia (“Executive”). The Company, Bank and Executive are
sometimes collectively referred to herein as the “Parties.”
WITNESSETH
WHEREAS, Executive is currently employed as Executive Vice President and Chief
Risk Officer of the Company and Bank (collectively, the Company and Bank shall
be referred to in this Agreement as the “Employer”); and
WHEREAS, the Employer desires to assure itself of the continued availability of
Executive’s services as provided in this Agreement; and
WHEREAS, Executive is willing to serve the Employer on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the Parties hereby agree as
follows:
1.
POSITION AND RESPONSIBILITIES.

During the term of this Agreement, Executive shall continue to serve in the
capacity of Executive Vice President and Chief Risk Officer of the Employer.
Executive shall continue to render such administrative and management services
to the Employer as are currently rendered and as are customarily performed by
persons situated in a similar executive capacity. Executive’s other duties shall
be such as the President and Chief Executive Officer may from time to time
reasonably direct. During the term of this Agreement, Executive also agrees to
continue to serve as an officer of any subsidiary or affiliate of the Bank and
to carry out the duties and responsibilities reasonably appropriate to those
offices.
2.
TERM AND DUTIES.

(a)
Term. The initial term of this Agreement shall commence as of the Effective Date
and shall continue thereafter for a period of thirty-six (36) full calendar
months (the “Term”); provided, however, that commencing on the third anniversary
of the Effective Date, and on each annual anniversary of such date (each a
“Renewal Date”), the Term shall be automatically extended for an additional year
so as to terminate one (1) year from such Renewal Date. If, at least ninety (90)
days prior to any Renewal Date, the Employer gives Executive notice that the
Term will not be so extended, this Agreement will continue for the remainder of
the then current Term and then expire. Notwithstanding the foregoing, in the
event that the Employer has entered into an agreement to effect a transaction
that would be considered a Change in Control as defined below, then the Term of
this Agreement shall be extended and shall terminate twelve (12) months
following the date on which the Change in Control occurs.

(b)
Termination of Agreement. Notwithstanding anything contained in this Agreement
to the contrary, either Executive or the Employer may terminate Executive’s
employment with the Employer at any time during the term of this Agreement,
subject to the terms and conditions of this Agreement.

(c)
Continued Employment Following Expiration of Term. Nothing in this Agreement
shall mandate or prohibit a continuation of Executive’s employment following the
expiration of the term of this Agreement, upon such terms and conditions as the
Employer and Executive may mutually agree.

(d)
Duties; Membership on Other Boards. During the term of this Agreement, except
for periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence approved by the Board of Directors of the Employer
(collectively, and as applicable, the “Board of Directors” or “Board”) or a
committee of the Board, Executive shall devote substantially all of Executive’s
business time, attention, skill, and efforts to the faithful performance of
Executive’s duties hereunder, including activities and services related to the
organization, operation and management of the Employer; provided, however, that,
Executive may serve, or continue to serve, on the boards of directors of, and
hold any other offices or positions in, business companies or business or civic
organizations, which, in the Board’s judgment, will not present any conflict of
interest with the Employer, or materially affect the performance of Executive’s
duties pursuant to this Agreement. Executive shall provide the Board of
Directors annually for its approval a list of organizations for which Executive
acts as a director or officer.






--------------------------------------------------------------------------------





3.
COMPENSATION, BENEFITS AND REIMBURSEMENT.



(a)
Base Salary. In consideration of Executive’s performance of the duties set forth
in Section 2, the Employer shall provide Executive the compensation specified in
this Agreement. The Employer shall pay Executive a salary of $259,600 per year
(“Base Salary”). The Base Salary shall be payable biweekly, or with such other
frequency as officers of the Employer are generally paid. During the term of
this Agreement, the Base Salary shall be reviewed at least annually by the Board
or by a committee designated by the Board, and the Employer may increase, but
not decrease (except for a decrease that is generally applicable to all
employees) Executive’s Base Salary. Any increase in Base Salary shall become
“Base Salary” for purposes of this Agreement.

(b)
Bonus and Incentive Compensation. Executive shall be entitled to equitable
participation in incentive compensation, bonuses and long-term incentives in any
plan or arrangement of the Employer in which Executive is eligible to
participate. Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.

(c)
Employee Benefits. The Employer shall provide Executive with employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or from which Executive was deriving benefit
immediately prior to the commencement of the term of this Agreement, and the
Employer shall not, without Executive’s prior written consent, make any changes
in such plans, arrangements or perquisites that would adversely affect
Executive’s rights or benefits thereunder, except as to any changes that are
applicable to all participating employees. Without limiting the generality of
the foregoing provisions of this Section 3(d), Executive will be entitled to
participate in and receive benefits under any employee benefit plans including,
but not limited to, retirement plans, supplemental retirement plans, pension
plans, profit-sharing plans, health-and-accident insurance plans, medical
coverage or any other employee benefit plan or arrangement made available by the
Employer in the future to its senior executives, including any stock benefit
plans, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.

(d)
Paid Time Off. Executive shall be entitled to paid vacation time each year
during the term of this Agreement (measured on a fiscal or calendar year basis,
in accordance with the Employer’s usual practices), as well as sick leave,
holidays and other paid absences in accordance with the Employer’s policies and
procedures for senior executives. Any unused paid time off during an annual
period shall be treated in accordance with the Employer’s personnel policies as
in effect from time to time.

(e)
Expense Reimbursements. The Employer shall also pay or reimburse Executive for
all reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing Executive’s obligations under this
Agreement, including, without limitation, fees for memberships in such clubs and
organizations as Executive and the Board shall mutually agree are necessary and
appropriate in connection with the performance of Executive’s duties under this
Agreement, upon presentation to the Employer of an itemized account of such
expenses in such form as the Employer may reasonably require, provided that such
payment or reimbursement shall be made as soon as practicable but in no event
later than March 15 of the year following the year in which such right to such
payment or reimbursement occurred.

4.
PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

(a)
Upon the occurrence of an Event of Termination (as herein defined) during the
term of this Agreement, the provisions of this Section 4 shall apply; provided,
however, that in the event such Event of Termination occurs either six (6)
months preceding or within eighteen (18) months following a Change in Control
(as defined in Section 5 hereof), Section 5 shall apply instead. As used in this
Agreement, an “Event of Termination’’ shall mean and include any one or more of
the following:

(i)
the involuntary termination of Executive’s employment hereunder by the Employer
for any reason other than termination governed by Section 5 (in connection with
or following a Change in Control), Section 6 (due to Disability or death),
Section 7 (due to Retirement), or Section 8 (for Cause), provided that such
termination constitutes a “Separation from Service” within the meaning of
Section 409A of the Internal Revenue Code (“Code”); or






--------------------------------------------------------------------------------





(ii)
Executive’s resignation from the Employer’s employ upon any of the following,
unless consented to by Executive:

(A)
a material change in Executive’s function, duties, or responsibilities, which
change would cause Executive’s position to become one of material lesser
responsibility, importance, or scope from the position and responsibilities
described in Section 1, to which Executive has not agreed in writing (and any
such material change shall be deemed a continuing breach of this Agreement by
the Employer);

(B)
on or after a Change in Control, as defined in Section 5(b), Executive’s
principal place of employment is relocated to a location that is more than 100
miles from the location of the Employer’s principal executive offices as
determined immediately prior to the date of a Change in Control;

(C)
a material reduction in the benefits and perquisites, including Base Salary, to
Executive from those being provided as of the Effective Date (except for any
reduction that is part of a reduction in pay or benefits that is generally
applicable to officers or employees of the Employer);

(D)
a liquidation or dissolution of the Employer; or

(E)
a material breach of this Agreement by the Employer.

Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate Executive’s employment under this Agreement
by resignation for “Good Reason” upon not less than thirty (30) days prior
written notice given within a reasonable period of time (not to exceed ninety
(90) days) after the event giving rise to the right to elect, which termination
by Executive shall be an Event of Termination. The Employer shall have thirty
(30) days to cure the condition giving rise to the Event of Termination,
provided that the Employer may elect to waive said thirty (30) day period.
(b)
Upon the occurrence of an Event of Termination, the Employer shall pay
Executive, or, in the event of Executive’s subsequent death, Executive’s
beneficiary or beneficiaries, or Executive’s estate, as the case may be, as
severance pay or liquidated damages, or both, an amount equal to the sum of: (i)
one (1) times Base Salary, plus (ii) one (1) times the average of the annual
incentive compensation paid to Executive during each of the three years
immediately prior to the year in which the Event of Termination occurs. Such
amount shall be payable as salary continuation that will be paid over eighteen
(18) months commencing on the 60th day following Executive’s Separation from
Service (within the meaning of Section 409A of the Code) and shall not be
reduced in the event Executive obtains other employment following the Event of
Termination. Payments of this salary continuation will be paid in equal
installments at the times and in the manner consistent with the Employer’s
payroll practices for executive employees, and each installment payment shall be
considered a separate payment and not one of a series of payments for purposes
of Section 409A of the Code. Notwithstanding the foregoing, Executive shall not
be entitled to any payments or benefits under this Section 4 unless and until
(i) Executive executes a release (the “Release”) of Executive’s claims against
the Employer, the Company and any affiliate, and their officers, directors,
successors and assigns, releasing said persons from any and all claims, rights,
demands, causes of action, suits, arbitrations or grievances relating to the
employment relationship, including claims under the Age Discrimination in
Employment Act, but not including claims for benefits under tax-qualified plans
or other benefit plans in which Executive is vested, claims for benefits
required by applicable law or claims with respect to obligations set forth in
this Agreement that survive the termination of this Agreement, and (ii) the
payments and benefits shall begin on the 60th day following the date of the
Event of Termination, provided that before that date, Executive has signed (and
not revoked) the Release and the Release is irrevocable under the time period
set forth under applicable law.

(c)
Upon the occurrence of an Event of Termination, the Employer shall provide, at
the Employer’s expense, nontaxable medical (including any employer contributions
to a health savings account), health, vision and dental coverage substantially
comparable, as reasonably available, to the coverage maintained by the Employer
for Executive prior to the Event of Termination, except to the extent such
coverage may be changed in its application to all Employer’s employees for
twelve (12) months.






--------------------------------------------------------------------------------





(d)
For purposes of this Agreement, a “Separation from Service” shall have occurred
if the Employer and Executive reasonably anticipate that either no further
services will be performed by Executive after the date of the Event of
Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the twelve (12) months immediately preceding the Event of
Termination. For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii). If Executive is a Specified Employee, as defined in Code
Section 409A, and any payment to be made under sub-paragraph (b) or (c) of this
Section 4 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.

5.
CHANGE IN CONTROL.



(a)
Any payments made to Executive pursuant to this Section 5 are in lieu of any
payments that may otherwise be owed to Executive pursuant to this Agreement
under Section 4, such that Executive shall either receive payments pursuant to
Section 4 or pursuant to Section 5, but not pursuant to both Sections.

(b)
For purposes of this Agreement, the term “Change in Control” shall mean:

(1)
Merger: The Company or the Bank merges into or consolidates with another entity,
or merges another Bank or corporation into the Bank or the Company, and as a
result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

(2)
Acquisition of Significant Share Ownership: A person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s or the Bank’s voting securities; provided, however, this clause (2)
shall not apply to beneficial ownership of the Company’s or the Bank’s voting
shares held in a fiduciary capacity by an entity of which the Company directly
or indirectly beneficially owns 50% or more of its outstanding voting
securities;

(3)
Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (c), each director who is first elected by the
board (or first nominated by the board for election by the stockholders) by a
vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or

(4)
Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

(c)
Upon the occurrence of an Event of Termination (as defined in Section 4 hereof)
either within six (6) months preceding or within eighteen (18) months following
a Change in Control, Executive, shall receive as severance pay or liquidated
damages, or both, a lump sum cash payment equal to the sum of: (i) one and
one-half (1.5) times Base Salary, plus (ii) one and one-half (1.5) times the
annual cash incentive at Target (as such term is defined in the annual cash
incentive plan) in effect for Executive in the year in which the Change in
Control occurs, plus (iii) a pro rata portion of the Executive’s Target bonus
for the calendar year in the year in which the Event of Termination occurs. Such
amount shall be payable as salary continuation that will be paid over eighteen
(18) months commencing on the 10th day following Executive’s Separation from
Service (within the meaning of Section 409A of the Code) and shall not be
reduced in the event Executive obtains other employment following the Event of
Termination. Payments of this salary continuation will be paid in equal
installments at the times and in the manner consistent with the Employer’s
payroll practices for executive employees, and each installment payment shall be
considered a separate payment and not one of a series of payments for purposes
of Section 409A of the Code.

(d)
Upon the occurrence of an Event of Termination (as defined in Section 4 hereof)
either six (6) months preceding or within eighteen (18) months following a
Change in Control, the Employer (or its successor) shall provide at the
Employer’s (or its successor’s) expense, nontaxable medical (including any
employer contributions to a health savings account), health, vision and dental
coverage substantially comparable, as reasonably available, to the coverage
maintained by the Employer for Executive prior to Executive’s termination,
except to the extent such coverage may be changed in its application to all
Employer’s employees and then the coverage provided to Executive shall be
commensurate with such changed coverage, for eighteen (18) months.   






--------------------------------------------------------------------------------





(e)
Limitation on Payments Under Certain Circumstances.

(i)
In the event the receipt of all payments or distributions in the nature of
compensation (within the meaning of Code Section 280G(b)(2)), whether paid or
payable pursuant to Agreement or otherwise (the “Change in Control Benefits”)
would subject Executive to an excise tax imposed by Code Sections 280G and 4999,
then the payments and/or benefits payable under this Agreement (the “Payments”)
shall be reduced by the minimum amount necessary so that no portion of the
Payments under this Agreement are non-deductible to the Bank pursuant to Code
Section 280G and subject to the excise tax imposed under Code Section 4999 of
the Code (the “Reduced Amount”). Notwithstanding the foregoing, the Payments
shall not be reduced if it is determined that without such reduction, the Change
in Control Benefits received by Executive on a net after-tax basis (including
without limitation, any excise taxes payable under Code Section 4999) is greater
than the Change in Control Benefits that Executive would receive, on a net
after-tax benefit, if Executive is paid the Reduced Amount under the Agreement.

(ii)
If it is determined that the Payments should be reduced since Executive would
not have a greater net after-tax amount of aggregate Payments, the Bank shall
promptly give Executive notice to that effect and a copy of the detailed
calculations thereof. All determinations made under this Section 5 shall be
binding upon Executive and shall be made as soon as reasonably practicable and
in no event later than ten (10) days prior to the Date of Termination.

6.
TERMINATION FOR DISABILITY OR DEATH.

(a)
Termination of Executive’s employment based on “Disability” shall be construed
to comply with Section 409A of the Internal Revenue Code and shall be deemed to
have occurred if: (i) Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death, or last for a continuous period of not
less than twelve (12) months; (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than twelve (12) months, Executive is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Employer; or (iii)
Executive is determined to be totally disabled by the Social Security
Administration. Upon the termination of Executive’s employment based on
Disability, Executive shall be entitled to receive benefits in accordance with
the terms and provisions of under all short-term and/or long-term disability
plans maintained by the Employer for its executives.

(b)
In the event of Executive’s death during the term of this Agreement, Executive’s
estate, legal representatives or named beneficiaries (as directed by Executive
in writing) shall be entitled to any other rights, compensation and/or benefits
as may be due to Executive following death to which Executive is otherwise
entitled in accordance with the terms and provisions of any plans or programs of
the Employer.

7.
TERMINATION UPON RETIREMENT.

Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at any time after Executive reaches age 65
or in accordance with any retirement policy established by the Board with
Executive’s consent as it applies to Executive. Upon termination of Executive
based on Retirement, no amounts or benefits shall be due Executive under this
Agreement. Executive shall be entitled to all benefits under any retirement plan
of the Employer and other plans to which Executive is a party.
8.
TERMINATION FOR CAUSE.

(a)
The Employer may terminate Executive’s employment at any time, but any
termination other than termination for “Cause,” as defined herein, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after termination for “Cause.” The term “Cause” as used
herein, shall exist when there has been a good faith determination by the Board
that there shall have occurred one or more of the following events with respect
to Executive:

(1)
personal dishonesty in performing Executive’s duties on behalf of the Employer;

(2)
incompetence in performing Executive’s duties on behalf of the Employer;

(3)
willful misconduct that in the judgment of the Board will likely cause economic
damage to the Employer or injury to the business reputation of the Employer;

(4)
breach of fiduciary duty involving personal profit;






--------------------------------------------------------------------------------





(5)
material breach of the Employer’s Code of Conduct;

(6)
intentional failure to perform stated duties under this Agreement after written
notice thereof from the Board;

(7)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Employer,
any felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or

(8)
material breach by Executive of any provision of this Agreement.

Notwithstanding the foregoing, Cause shall not be deemed to exist unless there
shall have been delivered to Executive a copy of a resolution duly adopted by
the affirmative vote of not less than seventy-five percent (75%) of the entire
membership of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice to Executive and an opportunity for Executive
to be heard before the Board), finding that in the good faith opinion of the
Board Executive was guilty of conduct described above and specifying the
particulars thereof. Prior to holding a meeting at which the Board is to make a
final determination whether Cause exists, if the Board determines in good faith
at a meeting of the Board, by not less than a majority of its entire membership,
that there is probable cause for it to find that Executive was guilty of conduct
constituting Cause as described above, the Board may suspend Executive from
Executive’s duties hereunder for a reasonable period of time not to exceed
fourteen (14) days pending a further meeting at which Executive shall be given
the opportunity to be heard before the Board. Upon a finding of Cause, the Board
shall deliver to Executive a Notice of Termination, as more fully described in
Section 10 below.
(b)
For purposes of this Section 8, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Employer. Any act, or
failure to act, based upon the direction of the Board or based upon the advice
of counsel for the Employer shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Employer.

9.
RESIGNATION FROM BOARDS OF DIRECTORS.

In the event of Executive’s termination of employment due to an Event of
Termination, Executive’s service as a director of the Employer and any affiliate
of the Employer shall immediately terminate. This Section 9 shall constitute a
resignation notice for such purposes.
10.
NOTICE.

(a)
Any purported termination by the Employer for Cause shall be communicated by
Notice of Termination to Executive. If, within thirty (30) days after any Notice
of Termination for Cause is given, Executive notifies the Employer that a
dispute exists concerning the termination, the Parties shall promptly proceed to
arbitration, as provided in Section 20. Notwithstanding the pendency of any such
dispute, the Employer shall discontinue paying Executive’s compensation until
the dispute is finally resolved in accordance with this Agreement. If it is
determined that Executive is entitled to compensation and benefits under Section
4 or 5, the payment of such compensation and benefits by the Employer shall
commence immediately following the date of resolution by arbitration, with
interest due Executive on the cash amount that would have been paid pending
arbitration (at the prime rate as published in The Wall Street Journal from time
to time).

(b)
Any other purported termination by the Employer or by Executive shall be
communicated by a “Notice of Termination” (as defined in Section 10(c)) to the
other party. If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the Parties shall promptly
proceed to arbitration as provided in Section 20. Notwithstanding the pendency
of any such dispute, the Employer shall continue to pay to Executive
theExecutive’s Base Salary, and other compensation and benefits in effect when
the notice giving rise to the dispute was given (except as to termination of
Executive for Cause); provided, however, that such payments and benefits shall
not continue beyond the date that is thirty-six (36) months from the date the
Notice of Termination is given. In the event the voluntary termination by
Executive of Executive’s employment is disputed by the Employer, and if it is
determined in arbitration that Executive is not entitled to termination benefits
pursuant to this Agreement, Executive shall return all cash payments made to
Executive pending resolution by arbitration, with interest thereon at the prime
rate as published in The Wall Street Journal from time to time, if it is
determined in arbitration that Executive’s voluntary termination of employment
was not taken in good faith and not in the reasonable belief that grounds
existed for Executive’s voluntary termination. If it is determined that
Executive is entitled to receive severance benefits under this Agreement, then
any continuation of Base Salary and other compensation and benefits made to
Executive under this Section 10 shall offset the amount of any severance
benefits that are due to Executive under this Agreement.






--------------------------------------------------------------------------------





(c)
For purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

11.
POST-TERMINATION OBLIGATIONS.

(a)
Eighteen Month Non-Solicitation. Executive hereby covenants and agrees that, for
a period of eighteen (18) months following Executive’s termination of employment
with the Employer, Executive shall not, without the written consent of the
Employer, either directly or indirectly (i) solicit, offer employment to, or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any officer or
employee of the Employer, or any of their respective subsidiaries or affiliates,
to terminate Executive’s employment and accept employment or become affiliated
with, or provide services for compensation in any capacity whatsoever to, any
business whatsoever that competes with the business of the Employer, or any of
their direct or indirect subsidiaries or affiliates or has headquarters or
offices within fifty (50) miles of the locations in which the Employer has
business operations or has filed an application for regulatory approval to
establish an office, or (ii) solicit business from any customer of the Employer
or their subsidiaries, divert or attempt to divert any business from the
Employer or their subsidiaries, or induce, attempt to induce, or assist others
in inducing or attempting to induce any agent, customer or supplier of the
Employer or any other person or entity associated or doing business with the
Employer (or proposing to become associated or to do business with the Employer)
to terminate such person’s or entity’s relationship with the Employer (or to
refrain from becoming associated with or doing business with the Employer) or in
any other manner to interfere with the relationship between the Employer and any
such person or entity.

(b)
Competition. From and after the termination of Executive’s employment with
Employer (the “Termination Date”) until eighteen (18) months after the
Termination Date (the “Restricted Period”), Executive may compete with Employer
and own, operate, manage, control, engage in, participate in, invest in, hold
any interest in, assist, aid, act as a consultant to or otherwise advise in any
way, be employed by or perform any services (alone or in association with any
person) for, any person (or on behalf of Executive) that engages in, owns,
invests in, operates, manages or controls any venture or enterprise that
directly competes with Employer only upon prior written approval of the Board.
However, if Executive, without prior written approval of the Board, owns,
operates, manages, controls, engages in, participates in, invests in, holds any
interest in, assists, aids, acts as a consultant to or otherwise advise in any
way, is employed by or performs any services (alone or in association with any
person) for, any person (or on behalf of Executive) that engages in, owns,
invests in, operates, manages or controls any venture or enterprise that
directly competes with Employer in Employer’s Markets at any time during the
Restricted Period, Executive agrees to forfeit any future severance benefits and
return to Employer any severance benefits already paid pursuant to Sections 4 or
5 of this Agreement. Nothing in this Agreement shall prevent Executive from
passive investments of less than 1% in public companies or indirect investments
through 401(k) plans, mutual funds, etc. For purposes of this paragraph,
“Employer’s Markets” is defined as follows:

(1)
if an Event of Termination (as defined in Section 4 hereof) does not occur
within either the six (6) months preceding or within eighteen (18) months
following a Change of Control, “Employer’s Markets” means any State or Territory
of the United States in which First Interstate Bank operates branches at the
time of Executive’s termination; or

(2)
if an Event of Termination (as defined in Section 4 hereof) occurs within either
the six (6) months preceding or within eighteen (18) months following a Change
of Control, “Employer’s Markets” means any State or Territory of the United
States in which First Interstate Bank operated branches immediately prior to the
Change in Control.






--------------------------------------------------------------------------------





(c)
As used in this Agreement, “Confidential Information” means information
belonging to the Employer that is of value to the Employer in the course of
conducting its business and the disclosure of which could result in a
competitive or other disadvantage to the Employer. Confidential Information
includes, without limitation: financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) that have
been discussed or considered by the management of the Employer. Confidential
Information includes information developed by Executive in the course of
Executive’s employment by the Employer, as well as other information to which
Executive may have access in connection with Executive’s employment.
Confidential Information also includes the confidential information of others
with which the Employer has a business relationship. Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain. Executive understands and agrees that Executive’s employment creates a
relationship of confidence and trust between Executive and the Employer with
respect to all Confidential Information. At all times, both during Executive’s
employment with the Employer and after its termination, Executive will keep in
confidence and trust all such Confidential Information, and will not use or
disclose any such Confidential Information without the written consent of the
Employer, except as may be necessary in the ordinary course of performing
Executive’s duties to the Employer.

(d)
Executive shall, upon reasonable notice, furnish such information and assistance
to the Employer as may reasonably be required by the Employer, in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party; provided, however, that Executive shall not be required to
provide information or assistance with respect to any litigation between
Executive and the Employer or any of its subsidiaries or affiliates.

(e)
All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 11. The Parties hereto, recognizing
that irreparable injury will result to the Employer, its business and property
in the event of Executive’s breach of this Section 11, agree that, in the event
of any such breach by Executive, the Employer will be entitled, in addition to
any other remedies and damages available, to an injunction to restrain the
violation hereof by Executive and all persons acting for or with Executive.
Executive represents and admits that Executive’s experience and capabilities are
such that Executive can obtain employment in a business engaged in other lines
and/or of a different nature than the Employer, and that the enforcement of a
remedy by way of injunction will not prevent Executive from earning a
livelihood. Nothing herein will be construed as prohibiting the Employer from
pursuing any other remedies available to them for such breach or threatened
breach, including the recovery of damages from Executive.

12.
SOURCE OF PAYMENTS.

Notwithstanding any provision in this Agreement to the contrary, payments and
benefits, as provided for under this Agreement, will be paid by the Company and
Bank in proportion to the level of activity and the time expended by Executive
on activities related to the Company and Bank, respectively, as determined by
the Employer.
13.
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the Parties hereto and
supersedes any prior employment agreement between the Employer or any
predecessor of the Employer and Executive, except that this Agreement shall not
affect or operate to reduce any benefit or compensation inuring to Executive of
a kind elsewhere provided. No provision of this Agreement shall be interpreted
to mean that Executive is subject to receiving fewer benefits than those
available to Executive without reference to this Agreement.
14.
NO ATTACHMENT; BINDING ON SUCCESSORS.

(a)
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.

(b)
This Agreement shall be binding upon, and inure to the benefit of, Executive and
the Bank and their respective successors and assigns.






--------------------------------------------------------------------------------





15.
MODIFICATION AND WAIVER.

(a)
This Agreement may not be modified or amended except by an instrument in writing
signed by the Parties hereto.

(b)
No term or condition of this Agreement shall be deemed to have been waived, nor
shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

16.
REQUIRED PROVISIONS.

(a)
The Employer may terminate Executive’s employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause.

(b)
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act, the Employer’s obligations under this contract
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Employer may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations which were suspended.

(c)
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Employer’s affairs by an order issued under Section 8(e)(4) [12
USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the Federal Deposit
Insurance Act, all obligations of the Employer under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
contracting Parties shall not be affected.

(d)
If the Employer is in default as defined in Section 3(x)(1) [12 USC §1813(x)(1)]
of the Federal Deposit Insurance Act, all obligations of the Employer under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting Parties.

(e)
All obligations under this Agreement shall be terminated, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the Employer, (i) by either the Office of the Comptroller of the
Currency or the Board of Governors of the Federal Reserve System (collectively,
the “Regulator”) or the Regulator’s designee, at the time the FDIC enters into
an agreement to provide assistance to or on behalf of the Employer under the
authority contained in Section 13(c) [12 USC §1823(c)] of the Federal Deposit
Insurance Act; or (ii) by the Regulator or the Regulator’s designee at the time
the Regulator or the Regulator’s designee approves a supervisory merger to
resolve problems related to operation of the Employer or when the Employer is
determined by the Regulator to be in an unsafe or unsound condition. Any rights
of the Parties that have already vested, however, shall not be affected by such
action.

(f)
Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

17.
SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
18.
HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
19.
GOVERNING LAW.

This Agreement shall be governed by the laws of the State of Montana except to
the extent superseded by federal law.





--------------------------------------------------------------------------------





20.
ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the main office of the Employer, in accordance with the
rules of the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes (“National Rules”) then in effect. One
arbitrator shall be selected by Executive, one arbitrator shall be selected by
the Employer and the third arbitrator shall be selected by the arbitrators
selected by the Parties. If the arbitrators are unable to agree within fifteen
(15) days upon a third arbitrator, the arbitrator shall be appointed for them
from a panel of arbitrators selected in accordance with the National Rules.
Employer shall pay all fees in connection with the arbitration, but each party
shall be responsible for the party’s own attorney’s fees. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
21.
INDEMNIFICATION.

(a)
Executive shall be provided with coverage under a standard directors’ and
officers’ liability insurance policy, and shall be indemnified for the term of
this Agreement and for a period of six years thereafter to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by Executive in connection with or arising out of any action, suit or
proceeding in which Executive may be involved by reason of the Executive having
been a director or officer of the Employer or any affiliate (whether or not
Executive continues to be a director or officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements (such settlements must be approved by the Board),
provided, however, Executive shall not be indemnified or reimbursed for legal
expenses or liabilities incurred in connection with an action, suit or
proceeding arising from any illegal or fraudulent act committed by Executive.
Any such indemnification shall be made consistent with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and the regulations issued
thereunder in 12 C.F.R. Part 359.

(b)
Any indemnification by the Employer shall be subject to compliance with any
applicable regulations of the Federal Deposit Insurance Corporation.

22.
NOTICE.

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:
To the Employer:
Chairman of the Board
First Interstate Bank
401 North 31st Street
Billings, Montana 59116-0918
To Executive:
___________________________
At the address last appearing on
the personnel records of the Bank
 
 










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed by
their duly authorized representatives, and Executive has signed this Agreement,
on the date first above written.
 
FIRST INTERSTATE BANK
 
 
 
By: /s/ Kevin P. Riley
 
      Name: Kevin P. Riley
      Title: President and Chief Executive Officer
 
 
 
FIRST INTERSTATE BANCSYSTEM, INC.
 
 
 
By: /s/ Kevin P. Riley
 
      Name: Kevin P. Riley
      Title: President and Chief Executive Officer
 
 
 
 
 
EXECUTIVE
 
 
 
/s/ Philip Gaglia
 
 










